Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 1-4, 7, 8, and 21-24 are  rejected under 35 U.S.C. 103 as being unpatentable over Ericsson ( 3GPP TSG-RAN WG1 #88) R1-1703289) in view of Sadovsky et al. (8,489,604).

For claims 1 and 8 , Ericsson ( 3GPP TSG-RAN WG1 #88) R1-1703289) discloses a system/method comprising sending first higher-layer signaling to a 

    For claims 1 and 8, Erricsson discloses all the subject matter of the claimed invention with the exception of wherein the second group of resources is a subset of the first group of resources in a communications network. Sadovsky et al. from the same or similar field of endeavor teaches a provision of wherein the second group of resources is a subset of the first group of resources (See paragraph 25 lines 1-10 and paragraph 83 lines 1-8). Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to use wherein the second group of resources is a subset of the first group of resources as taught by Sadovsky et al. in the communications network of Erricsson for the purpose of identifying boundary of the resources.


completely overlap: wherein the first group of resources and the second group of resources partially overlap; and wherein sending the first higher-layer signaling ta the terminal device comprises: sending the first higher-layer signaling to the terminal device in a semi-static manner; wherein sending the second higher-layer signaling to the terminal device comprises sending the second higher layer signaling to the terminal device in a semi-static manner; and wherein sending the downlink control signaling to the terminal device comprises: sending the downlink control signaling to the terminal device in a dynamic manner in a communications network. However, wherein the first group of resources and the second group of resources do not overlap with each other; wherein the first group of resources and the second group of resources completely overlap, wherein the first group of resources and the second group of resources partially overlap; and wherein sending the first higher-layer signaling to the terminal device comprises: sending the first higher-layer signaling to the terminal device in a semi-sialic manner; wherein sending the second higher-layer signaling ta the terminal device comprises sending the second higher-layer signaling to the terminal device in a semi-static manner; and wherein sending the downlink control signaling to the terminal device comprises: sending the downlink corral signaling to the terminal device in a dynamic manner are well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art before the effective of filing date of the invention to use wherein 
terminal device comprises: sending the first higher-layer signaling to the terminal device in a semi-static manner: wherein sending the second higher-layer signaling to the terminal device comprises sending the second higher-layer signaling to the terminal device in a semi-static manner; and wherein sending the downlink control signaling to the terminal device comprises: sending the downlink control signaling to the terminal device in a dynamic manner as well-known in the art in the communication network Erricsson for the purpose of using resources in the network.


6.  Claims 11,18, 12-14,17, and 25-28, are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (3GPP TSG-RAN WG1 #88) R1-1703289) in view of Sadovsky et al.  and further in view of Ling et al. (2017/0238304).

    For claims 11 and 18, Erricsson discloses all the subject matter of the claimed invention with the exception of wherein the second group of resources is a subset of the first group of resources in a communications network. Sadovsky et al. from the same or similar field of endeavor teaches a provision of wherein the second group of resources is a subset of the first group of resources (See paragraph 25 lines 1-10 and paragraph 83 lines 1-8). Thus, it would have been obvious to the person of ordinary skill in the art 

For claims 11 and 18, ERICSSON discloses all the subject matter of the claimed invention with the exception of a memory, a processor, and a non-transitory computer readable medium in a communication network. Ling et al.  from the same or similar fields of endeavor teaches a provision of a memory, a processor, and a non-transitory computer readable medium ( See paragraph 0076 lines 1-12, paragraph 008 lines 1-5 and paragraph 0085 line 6). Thus, it would have been obvious to the person of ordinary skill in the art before the effective of filing date of the invention to use a memory, a processor, and a non-transitory computer readable medium as taught by Ling et al. in the communications of Ericsson for the purpose of providing code to execute to processing.

For claims 12-14,17, and 25-28, Ericsson discloses all the subject matter of the claimed invention with the exception of wherein the first group of resources and the second group of resources do not overlap with each other; wherein the first group of resources and the second group of resources completely overlap; wherein the first group of resources and the second group of resources partially overlap; and wherein sending the first higher-layer signaling to the terminal device comprises: sending the first higher- layer signaling to the terminal device in a semi-static manner; wherein sending the



7. Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

8.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476